United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
FEDERAL JUDICIARY, U.S. DISTRICT
COURT, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0875
Issued: November 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2021 appellant filed a timely appeal from a February 5, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $39,639.56 for the period June 1, 2015 through
August 15, 2020, for which she was without fault, because she concurrently received FECA wage loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$306.56 from appellant’s continuing compensation payments every 28 days.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on July 5, 1996 appellant, then a 48-year-old docket clerk, sustained
cervical sprain, displacement of a cervical intervertebral disc without myelopathy, and a sprain of
the left shoulder and upper arm when she fell from a ladder while in the performance of duty. 2
Appellant stopped work on January 3, 1997 and did not return. She underwent a cervical
discectomy and fusion at C5-6 on February 3, 1997, a discectomy and fusion from C4-5 through
C6-7 on January 14, 1998, and an acromioplasty with a partial rotator cuff debridement of the left
shoulder on October 1, 1998. OWCP paid appellant wage-loss compensation for disability on the
periodic rolls.
On July 28, 2020 OWCP sent a Federal Employees Retirement System (FERS)/SSA dual
benefits calculation form to SSA for completion.
In an August 18, 2020 response, SSA provided the monthly age-related retirement benefit
rates that appellant was entitled to with and without FERS effective June 2015 to December 2019.
It notified OWCP that, with FERS, appellant was entitled to monthly payments of $1,059.20
effective June 2015 and December 2015, $1,062.30, effective December 2016, $1,083.50 effective
December 2017, $1,113.80 effective December 2018; and $1,131.60 effective December 2019.
Without FERS, she was entitled to monthly payments of $442.30 effective June 2015 and
December 2015, $443.60 effective December 2016, $452.40 effective December 2017, $465.00
effective December 2018, and $472.40 effective December 2019.
In an August 19, 2020 letter, OWCP informed appellant that it would begin deducting the
portion of SSA age-related retirement benefits attributable to her federal service from her
compensation benefits. It found that appellant was entitled to net compensation after the SSA
offset of $1,388.57.
In an August 20, 2020 FERS offset calculation memorandum, OWCP calculated the
FERS/SSA offset for each period from June 1, 2015 through August 15, 2020. It found that, from
June 1, 2015 through November 30, 2016, appellant received an overpayment in the amount of
$11,165.21, from December 1, 2016 through November 30, 2017, she received an overpayment of
$7,444.80, from December 1, 2017 through November 30, 2018, appellant received an
overpayment of $7,594.01, from December 1, 2018 through November 30, 2019, she received an
overpayment of $7,806.99, and from December 1, 2019 through August 15, 2020, appellant
received an overpayment of $5,628.55. OWCP added the amounts to find a total overpayment of
$39,639.56.
On September 15, 2020 OWCP issued a preliminary overpayment determination, finding
that an overpayment of compensation in the amount of $39,639.56 had been created because
appellant received wage-loss compensation payments for the period June 1, 2015 through
August 15, 2020 that had not been reduced to offset her SSA age-related retirement benefits
attributable to her federal service. It determined that she was without fault in the creation of the
overpayment. OWCP requested that appellant submit a completed overpayment recovery
questionnaire (Form OWCP-20) to determine a reasonable payment method, and advised her that
she could request waiver of recovery of the overpayment. It further requested that she provide
2

The traumatic injury claim (Form CA-1) is not contained in the case record.

2

supporting financial documentation, including copies of income tax returns, bank account
statements, bills and canceled checks, pay slips, and any other records, which support income and
expenses. Additionally, OWCP provided an overpayment action request form and notified
appellant that, within 30 days of the date of the letter, she could request a telephone conference, a
final decision based on the written evidence, or a prerecoupment hearing.
In an overpayment action request form signed October 8, 2020, appellant requested a
decision based on the written evidence. She requested waiver of recovery of the overpayment. In
an OWCP-20 form, appellant advised that she had monthly income of $1,732.00 in SSA benefits
and listed monthly expenses of $4,317.78. She indicated that she had assets of $5,630.00.
Appellant submitted supporting financial documentation. In an accompanying statement, she
related that she did not know that her SSA benefits when she turned 65 would affect her OWCP
benefits. Appellant advised that the $10,000.00 in a savings account currently had a balance of
$5,000.00 as she had used it to meet expenses.
By decision dated February 5, 2021, OWCP finalized its preliminary overpayment
determination finding that appellant had received a $39,639.56 overpayment of compensation for
the period June 1, 2015 through August 15, 2020 because it failed to offset her compensation
payments by the portion of her SSA age-related retirement benefits that were attributable to her
federal service. It further found that she was without fault in the creation of the overpayment, but
denied waiver of recovery of the overpayment. OWCP found that appellant had monthly income
of $2,958.26.3 It subtracted appellant’s monthly expenses of $4,317.78 and found that she had a
surplus of $1,359.52. OWCP required recovery of the overpayment by deducting $306.56 from
her continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA 4 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 6
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 7 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA

3

It appears that OWCP added appellant’s SSA income of $1,131.60 to her compensation from OWCP as if it were
monthly rather than every 28 days to find that she had monthly income of $2,958.26.
4

Supra note 1.

5

5 U.S.C. § 8102.

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

3

benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of wage-loss compensation in the amount of $39,639.56 for the period June 1, 2015 through
August 15, 2020 for which she was without fault, because she concurrently received FECA wageloss compensation and SSA age-related retirement benefits without an appropriate offset.
OWCP paid appellant wage-loss compensation for total disability on the periodic rolls after
she stopped work in January 1997. Appellant received SSA age-related retirement benefits
beginning June 2015. As noted, a claimant cannot receive concurrent FECA compensation for
wage-loss and SSA age-related retirement benefits attributable to federal service. 9 The
information provided by SSA indicates that a portion of appellant’s SSA age-related retirement
benefits were attributable to her federal service. Accordingly, the Board finds that fact of
overpayment has been established.10
To determine the amount of the overpayment, the portion of SSA age -related retirement
benefits attributable to federal service must be calculated. OWCP received documentation from
SSA with respect to the specific amount of SSA age-related retirement benefits that were
attributable to federal service. SSA provided the SSA rates with FERS and without FERS for
specific periods from June 2015 through December 2019. OWCP provided its calculations for
each relevant period based on SSA’s dual benefits calculation worksheet and determined that
appellant received an overpayment of compensation in the amount of $39,639.56. The Board has
reviewed OWCP’s calculation of dual benefits received by appellant for the period June 1, 2015
through August 15, 2020 and finds that an overpayment of compensation in the amount of
$39,639.56 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience. 12
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
8

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

9

Supra note 6. See F.K., Docket No. 20-1609 (issued June 24, 2021); A.C., Docket No. 18-1550 (issued
February 21, 2019).
10

See L.K., Docket No. 20-1574 (issued June 23, 2021); S.H., Docket No. 20-1157 (issued December 23, 2020).

11

See N.B., Docket No. 20-0727 (issued January 26, 2021); L.L., Docket No. 18-1103 (issued March 5, 2019).

12

5 U.S.C. § 8129.

4

not exceed a specified amount as determined by OWCP. 13 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 14 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent. 15 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits.16
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such pa yment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.17
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for decision regarding waiver of recovery
of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscien ce.18
In its final overpayment determination, OWCP improperly found that appellant’s monthly
income of $2,958.26 exceeded her monthly expenses of $4,317.78 by $1,359.52. In fact,
appellant’s reported expenses exceed her income. However, OWCP failed to consider whether
appellant’s assets exceed a resource base of $6,200.00 for an individual or $10,300.00 for an
individual with a spouse or dependent plus $1,200.00 for each additional dependent. 19
Consequently, it remains unclear whether recovery of the overpayment would defeat the purpose
of FECA.20

13

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400(2)(3) (September 2020).
14

Id. at Chapter 6.400.4(a)(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
15

See supra note 13 at Chapter 6.400.4(a)(2) (September 2020).

16

Id. at Chapter 6.400.4(b)(3).

17

20 C.F.R. § 10.437(a)(b).

18

Id. at § 10.436.

19

See supra note 13 at Chapter 6.400.4(a)(2) (September 2020).

20

See V.B., Docket No. 20-0976 (issued January 26, 2021).

5

For the above reasons, the case shall be remanded for OWCP to obtain updated financial
information and properly determine whether appellant is entitled to wavier of recovery of the
overpayment. Following this and other such further development as deemed necessary, it shall
issue a de novo decision on the issue of waiver of recovery of the overpayment. 21
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment of
compensation in the amount of $39,639.56 from June 1, 2015 through August 15, 2020 for which
she was without fault, because she concurrently received FECA wage-loss compensation benefits
and SSA age-related retirement benefits without an appropriate offset. The Board further finds
that this case is not in posture for decision regarding waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: November 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

In light of the Board’s disposition of Issue 2, Issue 3 is rendered moot.

6

